Citation Nr: 1732301	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-26 047 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as secondary to service-connected residuals of nose fracture. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of nose fracture. 

3.  Entitlement to service connection for headaches, to include as secondary to service-connected residuals of nose fracture. 

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected residuals of nose fracture. 

5.  Entitlement to service connection for seizures, to include as secondary to service-connected residuals of nose fracture. 




REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to January 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for sinusitis, to include as secondary to residuals of a service-connected nose fracture is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Sleep apnea is etiologically related to the fractured nose the Veteran sustained during active service.

2.  Migraine headaches are presumed to be etiologically related to the Veteran's active service.

3.  COPD is not etiologically related to the Veteran's active service and is not caused or aggravated by a service-connected disability.  

4.  The Veteran does not have a diagnosed seizure disorder. 


CONCLUSIONS OF LAW

1.  Sleep apnea is proximately due to or the result of service-connected residuals of a fractured nose.  38 U.S.C. §§ 1131, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  Headaches were incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  COPD was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1131, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  A seizure disorder was not incurred in or aggravated by active service, the incurrence or aggravation of a seizure disorder during active service may not be presumed, and a seizure disorder is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1112, 1131 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Sleep Apnea

The Veteran has asserted that he has sleep apnea has a result of a nose fracture that he sustained while in active service, and for which he has been granted service connection.  

Private treatment records from July 2007 indicated the presence of sleep apnea.  The treatment provider noted daytime sleepiness, morning headaches, and disrupted sleep.  The diagnosis of sleep apnea was confirmed in March 2008, where the treatment provider recommended a BIPAP machine and noted an unclear etiology. 

At a November 2010 VA examination, the Veteran was noted to have had a diagnosis of sleep apnea since 2007.  It was noted to be mild and that it had been stable since onset.  The examiner opined that it was not likely that the Veteran's sleep apnea was the result of the broken nose sustained in active service.  In this regard, the examiner noted that there was no medical evidence reflecting a sinus/nose condition as the cause of his sleep apnea.  

The Board finds the November 2010 VA opinion to be inadequate for adjudication purposes.  In this regard, the examiner used the wrong standard.  Sleep apnea need not likely be related to service, or a service-connected disability, just as likely as not related.  Further, the opinion did not fully address the Veteran's contention that his sleep apnea was the result of his in-service broken nose as the examiner failed to offer a sufficient supporting rationale.  The examiner also failed to provide an opinion regarding aggravation.  As the opinion is not adequate for adjudication purposes, it cannot serve as the basis of a denial of entitlement to service connection.  

In June 2011, the Veteran's VA Medical Center treating physician provided an opinion in support of the Veteran's claim.  At that time, the Veteran's VA Medical Center treating physician opined that the Veteran's sleep apnea was, at least in part, related to the fractured nose that never got repaired during active service.  In this regard, it was noted that when the Veteran fractured his nose, he was told he required surgical repair to correct the injury.  However, the Veteran was not provided the necessary surgery and ultimately developed various sinus issues and sleep apnea as a result.  

The Board finds that the June 2011 opinion from the Veteran's VA Medical Center treatment provider is adequate because the treating physician discussed the relevant evidence, considered the contentions of the Veteran, and provided an explanation for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In sum, the Veteran has a current diagnosis for sleep apnea, and is currently service-connected for residuals of a nose fracture.  In the June 2011, the Veteran's VA Medical Center treatment provider opined that the Veteran's sleep apnea was related, at least in part, to his nose fracture and the fact that it wasn't properly treated.  The November 2010 VA examination and opinion report are is not adequate and so, cannot be used as evidence against the claim.

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for sleep apnea is warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to Service Connection for Headaches

The Veteran contends that he is entitled to service connection for currently diagnosed headaches, claimed as migraines, as they had their onset during active service and had persisted since that time. 

The Veteran's service treatment records (STRs) show that the Veteran was treated for headaches on multiple occasions while he was in active service.  At his separation examination in July 1985, the Veteran specifically reported that he had experienced frequent and severe headaches while in service.  In October 1985, before his release from service, the Veteran was seen by medical for complaints of persisting headaches in his temple and around his forehead.  

Post-service medical evidence shows that the Veteran was seen by a private treatment provider for headaches since at least 2007.  While 2007 is nearly 20 years after the Veteran's separation from active service, the Board notes that the Veteran is competent to report that he first experienced headaches in service and has continued to experience them since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in his report.  

At a November 2010 VA examination, the Veteran reported that he first started to experience headaches in 1984 and 1985.  The examiner diagnosed ongoing migraine headaches and opined that it was not likely that the Veteran's migraines were the result of his broken nose in active service.  In this regard, the examiner noted that there was no medical data showing any relationship between headaches and a prior nose fracture.  

The Board finds the November 2010 VA opinion to be inadequate for adjudication purposes.  In this regard, the examiner used the wrong standard.  Migraine headaches need not likely be related to service, or a service-connected disability, just as likely as not related.  Further, the opinion did not fully address the Veteran's contention that his headaches were the result of his in-service broken nose as the examiner failed to offer a sufficient supporting rationale.  The examiner also failed to provide an opinion regarding aggravation.  Additionally, the examiner failed to consider direct service connection.  As the opinion is not adequate for adjudication purposes, it cannot serve as the basis of a denial of entitlement to service connection.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify symptoms of headaches, and his statements have been found credible.

Further, the Veteran has competently and credibly reported that he first experienced headaches in service and that they had continued since that time.  Given the Veteran's diagnosis of migraines, an organic disease of the nervous system, the Veteran's competent and credible testimony regarding continuity of symptomatology can take the place of a medical nexus opinion.  38 C.F.R. § 3.303 (b), 3.309 (a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise and reasonable doubt must be resolved in favor of the Veteran.  Therefore, entitlement to service connection for migraine headaches is warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for COPD

The Veteran contends that his long-standing history of COPD was caused by his active service.  Specifically, the Veteran asserts that he developed COPD as a result of a nose fracture sustained while in active service and for which he is service-connected.  The Veteran has not asserted, and the evidence does not show, that his COPD is directly related to active service.

STRs are silent for any complaints of, or treatment for COPD.  There is no indication from the STRs that the Veteran even had symptoms in service which could be attributed to a later diagnosis of COPD.  

Post-service medical evidence shows that the Veteran was initially seen by a private treatment provider for his COPD in April 2007 and that he continued to be treated there until March 2008.  The Veteran was seen at several hospitals for his COPD at that time.  

At a November 2010 VA examination, the VA examiner opined that the Veteran's COPD was not related to the Veteran's active service, or fractured nose sustained in service.  In this regard, the examiner noted that the Veteran had mild COPD that was the result of his decades of smoking.  The examiner went on to explain that in the medical literature, there was no relationship between COPD, which affected the lungs, and a broken nose from approximately 20 years prior.  

The Board finds that the November 2010 VA opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran has not submitted any medical opinions to the contrary.   

While the Veteran is competent to report symptoms of COPD, he is not competent to provide an opinion linking his diagnosed COPD to active service or to a service-connected disability, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion for his COPD.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for COPD is not warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a Seizure Disorder

The Veteran has asserted that he has developed a seizure disorder as a result of his service-connected nose fracture.  Specifically, the Veteran contends that he frequently loses the ability to breathe properly, and that he has seizures as a result.  The Veteran has not asserted, and the evidence does not show, that a seizure disorder is directly related to active service. 

STRs are silent for treatment for, or diagnosis of a seizure disorder while the Veteran was in active service.  At his July 1985 separation examination, the Veteran specifically reported shortness of breath and blood pressure issues, but explicitly denied any epilepsy or fits. 

Post-service medical evidence shows that in April 2007, the Veteran reported for medical attention from a private treatment provider at which time a history of syncope was noted.  Private medical records show, specifically, a benign variant of cough and laugh syncope.  The treatment records noted that the impression was that the syncope was secondary to cough and vasovagal and did not need any further work up.  Later, in October 2007, the Veteran underwent an extensive neurology and cardiology work up, which revealed a normal EEG, a normal brain MRI, and a normal brain angiography and heart scan.  It was noted that the Veteran's heavy smoking history contributed to his severe coughing, which led to black-outs.  There is no indication from the record that the Veteran was diagnosed with a seizure disorder, let alone a seizure disorder that had its onset during, or was otherwise etiologically related to the Veteran's active service.     

January 2008 private treatment records show that the Veteran continued to report drop attacks.  The Veteran's treatment provider increased his dose of Depakote at that time.  It was specifically noted that it was puzzling that all of the Veteran's studies and work ups were normal in light of his reported symptoms.  In March 2008, it was noted that it was not believed that the Veteran was actually blacking out given the Veteran's description of the episodes as everything going black, but that he remained awake but unable to see.  It was further noted that stress increased and contributed to the Veteran's syncopal attacks.

November 2009 private treatment records showed that the Veteran continued taking Depakote, a medication used to treat seizure disorders, and that his last reported seizure episode was approximately one week prior.  In December 2009, the Veteran's treatment provider noted an interest in viewing his medical records from a prior facility, as she was interested in his seizure history. 

The Veteran underwent a VA examination in November 2010.  The examiner noted that the Veteran's private treatment notes did not show a diagnosis of a seizure disorder.  Based on the examination results and a review of the record, the VA examiner found that the Veteran did not have a diagnosed seizure disorder.  Rather, the examiner noted that the medical data suggested a diagnosis of benign variant of cough and laugh syncope, as had been noted previously in his private medical records.  

The Board acknowledges that the Veteran and his spouse have both asserted that he has a seizure disorder that is the result of his in-service nose fracture.  However, while lay persons are competent to report certain symptoms, they are not competent to diagnose a seizure disorder or provide an opinion linking such a disorder to active service or other service-connected disabilities as that would require medical testing and expertise outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2001); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, neither the Veteran nor his spouse is competent to provide a diagnosis or medical opinion with regards to a seizure disorder. 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the evidence does not show that the Veteran has a diagnosed seizure disorder.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a seizure disorder is not warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  



ORDER

Entitlement to service connection for sleep apnea is granted.  

Entitlement to service connection for migraine headaches is granted. 

Entitlement to service connection for COPD is denied. 

Entitlement to service connection for a seizure disorder is denied. 


REMAND

The Board finds that the additional development is required before the remaining issue on appeal is decided. 

The Veteran contends that he has developed sinusitis as a result of his active service.  Specifically, the Veteran contends that as a result of his service-connected nose fracture, he has developed sinusitis.  

In June 2011 VA treatment note, the examiner noted that the Veteran developed maxillary sinus pain and infection.  The examiner, who regularly treated the Veteran, opined that it was his belief that the sinus issue was related, at least in part, to the Veteran's fractured nose which was never properly repaired.  The examiner went on to state that the Veteran continued to get supportive therapy for his sinus symptoms.  

The Veteran was once again examined in July 2013.  At that time, the VA examiner found no current evidence of sinusitis.  However, the examiner did not explain or address the statement made by the June 2011 examiner.  In light of this contradictory evidence, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current sinus disability.  

Additionally, identify and obtain current treatment records before a decision is rendered with regard to the remaining claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file. 

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any sinus disorders.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed sinus disability is etiologically related to the Veteran's active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not that (50 percent or greater probability) that any currently diagnosed sinus disability was caused or chronically worsened by a service-connected disability, to include residuals of nose fracture.  The examiner should specifically address the June 2011 statement provided by the Veteran's VA Medical Center treatment provider. 

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.

4.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


